Case 1:17-cv-04327-LLS-RWL Document 136-12 Filed 04/30/20 Page 1 of 18

 

" Exhibit 75 "
“mt Z cul / SJusueAow asnoy @ oo, sea 2p TULL / Seyoushey AA

Ajdasjauueyo - yoR{g :uoneoiddy GJ

: Aidayjeuueyo year ) "Slesmog Jeujo ul dde ysepyseiy ul sng ae ieuL

WY 9P:60 ‘ZLog ‘L unr
AaleYyyNis Aasyory

 

Ascuap 2p UP H paqDay? |
OU YIEM SUD) eoRiNOD 491476 OU a7 394))
“ot AduetpND doinpiy .
2&5} AIT © Tey ts taney OA Og pI) Aung £51]
{VeSay 9g pynons Zundaiw Avs yusoop yy ‘popsam Ayajare? Auda due (suORUIUAUNUD? IaYIO pL

irfer ct uxwuyD piaeg &
“SR INOUAS Yf DAjOSDs OL MUP PSySE PUL sac] SF MOUY,
1UGP | pUC Indep ai Jo syeqop duc MoUY uop J acy) WHY Papuodsas | “<a;Nds|p 2nd Ur PIALOAU! dg 07 JOU SHIR Off “5-04 ZTNID] C DIUM SYN,

Felco aminyynpy Aosyary .

1 eee
hanoT) weMD pasa BEI

xo

SOE AbUCYYHID ANN
Sau Apeage f :
CEPI) UP pyaeg bey

quawaasSe Aw ul soducys $4 Spurl nod [a4

Aaexa
Pir ok aIEIpNID ADOaiy ,

pas ae e
UREA placg

ay

SO oetuih ta mM oye F oo GRH MOPUIA ADIN MOA

 

 
Case 1:17-cv-04327-LLS-RWL Document 136-12 Filed 04/30/20 Page 3 of 18

 

- Exhibit 76 {\ -
 

OP | PUE INdsIp St) Jo seep Aue mou 3,UOp | 724} UY papuodsad | ‘sayndsIp INOA UI] Paafoaut aq 0} JOU SYS af] “sn OF Jaya] e ajOM an | + |

               

jaajoaut aq 3,

 

 

 

 

G
Wd TEZT UeWUBIE plaed

10 er

Wd ORZL ABIEYYN]SD Avsyaty 9”
aaey Apeae |

Wd OF ZT URW plaed

 

éqUaWa—aIse AW ul SaBuUeY 54 SPNjOUL NOA IM

Aypexa
Wd 9@:2E ABIEYHNID Aasyayy io

deme ANS Eee ent Bee

*

MIETSA ED IPRI dompere

 

stag moet mat ees end

 

“

hewteas “oy Ardangouinn

t Bony eee ante,

 

 

« Bud IAIY £Z°SZ'9 18 LO-90-ZT0Z JOYS UBEIDS cadet sity} papeordn
Nd 9EZT. URLUPD piAec]

 

 
Case 1:17-cv-04327-LLS-RWL Document 136-12 Filed 04/30/20 Page 5 of 18

EXHIBIT B
 

hohe owalj 18

 

mame §E “UI / S}JUBWOAOW ssnoy! @B

“yl pau Uprivy atid WijausuusT pits

Puy voNonysues ‘vorranhoiul ‘Apia ayy

 

ATT TU AGH (v)

‘SHODUT] POST 3

‘soxmy pposAud pus Suipoyyua ajquarydde 9} yoofqns
DIV JOND] SAY) UY OF pasojor LONWsUndWOD Jo SUG [TY “SOXU TL OUIPfOUipLAY ‘Lh

 

*kundwos ay] Jo WOsHOS UNAS
Atp mnomptay AWALON ssoursng JON IO Suginsuoo GuoiwAgdus soyjo Aut ut oFusua row |i nok
yar oa13e NOK ‘Aundusos oyi Oo} soorasas sopuag nOA api] A, “SSNTANDY aps) ‘9

“WYO aannaaxg

JanO s,Augdwas ay puu nod Aq paudys uowaose ways ssoidyo ue ut poSunya oq Aju Kew

wourkojdusa snod Jo aunywu far Je, OY) ‘AWE OF OU] LOW] OMuBYD Aut ‘sonpasold pur saioyad

isuuosiod s,Aunditod aig se [joa si *s}young puc uonssuaduioo ‘apn ‘saninp gof inok yAnoqipy

“uuay siqy uo Aundiuog oi pas nok uoaayag jaune o1oydwod puL |ny ayy SE Sty, ~wayjo

sup &q papassodns o2v nod of apeus uaog cacy Avie yoiya suonujuosoidos Kauyuos Auy ‘osnto

WMOYHAL JO ta ‘ONO Aue Joy puL oun Luv ju suowAosduts anod oyuuttuzay Avi Auedtuas omy 20

nod soi yyy Suguaow fps 18, 9q [flav Auvdiuog orp yaar mouAOjda ino, ‘oun jo polod
ayjoods ou soy st Aucditos oy) ia moucojdury “Cnpsiaiepay ouAofug

 

nt n w
remy saevaion prmeaewey

Vary Qjsggaey even

aon cut “

“a G CUI / SeyONSASY RA

 

 

[MLOOHILeHOMNAHAc MOHHanMHedIO WKS] (LA9Z867Z) J8}107] 1a - yususaiby aaAojdiy - jjyud :uoneoddy Gd

i Adeyjat ‘*S1aSMOlg JeYJO Ul dde ysepysely ul s6ng ese B18 |

WY GE80 ‘Z-0¢ ‘) unr
ABABLYN]H Aasyxajiy

SOME QOLP

OA
INTHE = SOA,

graens

-HaD &

Busysaa
woodeo * exayuine”
belfeurodayy

Seerg

yh
“i
Case 1:17-cv-04327-LLS-RWL Document 136-12 Filed 04/30/20 Page 7 of 18

EXHIBIT C
jamal Qh -UlW / S}USWUSAOLU esnoy ®

imme pZ IU / SoyOljshoy AEA
(ze :-wuHamgooy) wos‘Ajdaijauueyo@Aasyaye — avmutoxg suoyeolyddy Gl

_ Aidayjeuueuo {Wut} ‘siesmouq seyjo ul dde ysapysaiy ul s6ng e1e alauL

Wi 6S:20 ‘ZLOZ ‘|. unr :
AaIBYUYNIH Aesyapy |

ipopnys 3G ap

“AqiajD Buysn ‘uy Atdoyouuryg YINA JuoWOaby oodording
© 40} saunjoubys opyrcud 0) nod ony Pinlomy SHINE EP pILp

‘tH

Anugal1o @

tze Ajawatngo0g) iueotnanaureU ad fasysie~
SO SSilih Gada mS | fl

ti i
“lay + Wabi nod povjogas sang ay
abrore Loads xaapysars
4 Voddng yopysmy ob se

tap OS YORR Lataney ote]

SaNbas MOA PaAlyoas oACy Ons
doxddng ysopyeaz

Beate -arzzon

sobetigy OWN PAMOUL S139 431 SPL
sopyiers 20) Gdy pgnaay

mos ysepyRanauoddan

oy aah C1 HI CHETS

70 AR Oual Lit aos big Done,

397 evan way satueds dauoy pues
a
Why “MiMaayenhe ifcaw

¥ kslelucts CnesoUmegeE

“38 @ ttose Exinuou sueodaroUpEE
wang 9)5009,
Kat op ad Seaday ips
diy Phe udetiesy sg
Agounvucy3

aeag pnyaey

Popewn u Soy perry

5 aya ¢ Lodo acd tteg y
“AUS HOSED Say Sdueoday
tee GED BAG

fi

aeinioxrg .
exapdug. og dendom onnoMgooD

heaniemnnvadninabatsnton adtabiohanskeukek echound kaabelmetescteaoed

 

Te Lak
aoineeg (2

tee Dect Ng buet tp alieos tye

& EAMOU 894 Jo} +
WET Dy epudacieyani oe is
Sey) Modi OH I
woo Awosuuruadetosysic 8
aSao9 i

cunedod is

neuD f+
War s-Cepumareynjde fs,
Aaxyoie ys.
aiSoon yy.

OMNUAUIEKIO Ya
Ws Sf-Cepargoreyynoe Qi
wor AdanpuueyadMasysye G]
eBoog Gi

ABICONTI, q a

CD roracug santononig ait
(uoa'sy-depugaaseyyde 18)

2 wardeenmampapdoneye gy!”

ajboog ty
ouinetiong 24,
anaine oneonecy

oe 8

Hing Ung xed ued  wInOLL. ™

 
Case 1:17-cv-04327-LLS-RWL Document 136-12 Filed 04/30/20 Page 9 of 18

EXHIBIT D
ma Lb cul / SjueueAow esnoy @

’

WY pe:eo ‘Zb0z ‘Lb unr
aveBeg unueysuoy

 

 

 

Case 1 17-cv 04327 LLSRWL Document 136-12 Filed 04/30/20 Page 10 of 18

a Earls pouotuy ase y KONG

GQ oytutg + ot funedg «a.

a

x EEA

quowulkry :

saytig sarpaieyy

ne
sepoey

Lewoy MeN tends

 

olitlesderes 1] :

UE "peas spun spews ey Buy qaox gy Hurpss sand sino 20 rineney e Ly poly leon

e108 30 piyepuiios n 40 Tau} JO LON WoL. poyooddens o TuneTHsasuy so Muppodat

Jn asodind ayy sey Appjert (9) pun cfowona ua of 20 ‘Ayeaapyy 20 Apsanp ays pean

WawULDAO8 [690] 25 ‘aye PRuapsy va} sauapytOD wi (1) spend sy eyT UDI" spRN &

JO RINTOLIIN Sty 40) Mey Jo398 Oped BINIs 30 pUDpa; Aux ZopUN ofqey{ A}iAlD JO AjpeuULD

PESY 3q JOU Jey jenpparpuy un yer sopraond CYST Cd 91 OZ JO WY NauDIg opert pUd}I]
SN Oh AujoSatoy aay Auyporrsqumioy ‘ , $ &)

 

“uupenuajuy Annopdard Jo eyuapyuas 20 yousss open Jo uO sand
Set op aoelsad ini Ayjabss so wey wy sary Avut Audi oy sugdys Aun ‘apausdas
apo pur wuaultddny oy popenjyy q tuDABy a TTPO — {p)

ssvauyeny Jo aout

30 Apodond s,Accdwior 247 ota yop euuasuy yone Xie Supa oF ou 9098 4 pune “ttsd

Sano Fe 30 (s}afojdars ssunsoy feu Jo uoprusazyy yauo8 40 Ascisydoad yenuspyuna

Aur Sueduio sig 0} ssojanp 20 avn Apron you ttm 1 uayrasays punt daywopepoy sig

JO GUD} ot Bupenp yep sade soynny ¢ “oouspywod uj Aurdwon ay of jeusieus jrotsdy

40 UO} RHO sY pore vey init Aped pany Ate pom Aundmiag sin se yysuad oi Any 34. cH
Popunu] ass Z uopoos ep Uy SuMUsoNE AY ITMNPOTATIITEL, (2)

cunpmaisega £q
20 AyfB10 ‘Atpeaqona| “Sup yle Up ay nsys Cpasnpey so ép29Kp aque Auedinng ay dq
3 C1 pany] asip UoHtUAoZO ssoUseNd ZoyIe 20 HOSP “HEP prisULT jes HYPIIINY
[epusuy sued sesuying ‘uspruuayuy resquos vosuacy ‘ened Juiaqiens yep oes
Jagieus ‘yop 09 “s3(Sojopoqss Hutoud ‘sity aoud ‘(eapuonepsy 243 Zope payupenbse
Suro | MEDIA kts Jo paytes | tos Ue Aurelie ayy jo ssautoyens fn portly jou
tg “Jaypnyany) srawayeno pur ersyldne toy Muyyejss wopeutssyty 30 “fo syst] (syeTAyNEZOD
pes ssofoydius yaar jo ospusdes pus uopetupduica "sqof ‘uoneuuazal Teas
‘eatuaets og “Ol paytuyy jou Ing "Buspojouy) Kuedwing aig yo suey pur erahoyduns “ay
Sunicpau dopcunopal 20 Yo sisyf sopued pany ques uaWoary ‘voHEUBGUE vopiinsyuca
srenpury SAuywwy pur puiljysp Rupsoustus saan yee “xpepaeut proptopyy
Ua “SHENTRY 1 Atnterogyy ‘suoyieaidde yuoned Asay
‘uusudojason ‘run podpe suijeon pun spas ammyor “sunpl 20 seapt 2244196 ta toapeud
“YDTERR “ant -anothy "e320008 Sent Sep froeutpoas (41) put avojag pautjop s¥) FuONUD AU]
Aurdweg (1) uopmyuny moyen ‘sapnysuy vopoEUOUL {rftopYUOT “roltIEd py Aq
aauopyuia uf Lunda; 34) 07 pastries feu) i yet pura vopruuosyy pue uisline

 

 
 

 

 

en dae Hint bei: o
BL oe re Ley

 

 

AUER) pV LORCUN oe Vv oakotiug «430
OPH MopuyA ays Moy oduNuy IDuWOg YORU) WPA Oly

Lansdodatetsad-cedmaematn-asdbsik odessdtanaehe Stn Lema

Noe

awaits ED
Bu 6

eoBtg

 

*

“ma G ‘Ul / Seyoushey RR

{ Aldeyreuueyg syeuir uaddns Jiawojsng Ajday jauueug

 

ee
Case 1:17-cv-04327-LLS-RWL Document 136-12 Filed 04/30/20 Page 11 of 18

EXHIBIT E
soot) tujw / sjuawencw esnow @ Rime G2 UI / Sexoujshay BY

( Adayjeuueyo: WHIP }poddng sewojsng Aiday jouueyg

WY €2:€0 ‘ZL02 ‘b unr
aoeBeg ujuRrysu0y

 

Aveditog (1) moprtt nouyn ‘sopojsuy uNpeUNAgUL enuaNND “raped pup Aq
douspyuos uy Xurduio om o1 poyeruyes pouqeen yrapedad pie vonenunyu! pire Avedwo7

Acog Peder SHS HE a |

EL ise 04 supecs « *

Oy} Spritto a(Quitess 20 usoug A] suavss you peporeur peony pue uoHUAsE! UE
HOPEUIULEOpyuaS, yp puRisIOpAR , TOMATO TTPUTS — (4)
» Aredwog sip Aq Faye 38 WUsoxs vonCuLOzUy marie
= ERDEA . Ayouaund opeia pu wnouy Appia pus Apouqnd eoursog vopinuoguy peMspyuAD,
Wontaubicy +yad plan Sunoy Bupyes Supp you 20 sompous “eygemonsyayy oi Jo uss oy Fuunpe
: 8402.20 ss9998 AIS [OY Mop euUOPU] rivapYUO Aus ‘souTpy aca Uy duodiO)
neyyg saoenns SYP Wao LA fAZ DUAN kone Inaigipas “Ans JoYGIe Jo BonIOdas "uN ‘uOUd Aor
: 01 Op sap OF Jou ue ‘dpuapstoy 2171 29pEA AUEdLNUTy ap OF suOP ET YO Mus NUOod OF
ag “o tf fog ¢ Atepsaaae wars 3p) 01 Andina y digs Jo WaH|g dyn 40) id2aes “sn 0} Tut pied ‘SouapyuOR
. : JSONUNS UY PLOY O1 UAYRDII pur Upeuopepy sys so west ays Aupanps soups fe te daze |
pe fy amntioy SKurduneg op oF satinp Aus uroprod 01 2490 99 JOU pina | YaIyn inogiEN {majaq poutsoG
a tewoy Mozy souny ; $0) bopeUNoY) (EpUspYyuoD Buypnjout ‘uoNTULOsUL yiEM aut . ol epusiuy Autxiuusry
ap ‘dyysuopepoy oy) Buying win puomsspun 1 “TOF
weg |

wc Uiypsuojingiy,, 2g) ve wry 1

pauajas 5) uawandy spt jo ep oip 29ye fo Wodn ‘Ut sop! poguouuOd aaupayas "III
sopined 94g) usayuoq darunpepos Sup ymies Jo resuLtopdan yore duy Boys of a3s3e
papvuaiia ¢ pint Cunduie ip weajtin ‘dy ysuopuyay Aupiostina an iusuedopelttas zaquy ane Mm
Ardde ogge qin tusumaty ery yeqy sare y yurrnsued wee ou eoSedus so au efopdaioas
saga aayeasogy 20at » apni uedatod sap pu spua diysuonnyss niga gy “Auten

oy cope dyysuopupas susuatopdins Aww o1 Apdde pom CJEWSAY,, 51) MoMASY

 

2 bea
j : : za PR at

ae foie ee reny UojiuienUy pu LOND; jTBERTUOD - y eafeiding - E4yuO . gae
SSE Sg ageGogy Wd Eze NL we Cag GN Ss ©0008 OPH ODUM Omg AOA Obuoy judg VoDU) “UpA ony sobog

ecirtine ra ta rosa Wnt {ats ore Soren Serteg tre

 

 

 

 
Case 1:17-cv-04327-LLS-RWL Document 136-12 Filed 04/30/20 Page 13 of 18

EXHIBIT F
 

Timm §Z :UILU / S}UB@LU@AOWW asno , x Sul / SeyossAay (A
€ -ul 4 »

(240 2 eBed) jpd'(,) juawaaiBby sojoejU0D UAjUR}SUOY :uOHeoIddy Gl

WY 24:20 'ZL0e ‘b unr
Aseheg ujUurysuoY

 

 

pauoimouy Jo Yoeosg yons Aum Joy a1qQuir if Joo Aun Suinsind way Ai iD
agi Suniqiord sv pangsuos og {leys Upozy pourntuos Buppou yy TESA “PANTAoal
syouarg potareauy 40 Yyordiq yons Avo Jo osva uy soipatwas puv sySu opquyway say10
, Auu 0} uontpps uy Jo1193 aaprounful oO papnu oq jays Auedues om yeu) soos arOyOHT
ia eo Moz "ve8s pur stenbopeuy oq pytom iiaaoay sity Jo suosstacid off] Jo Ysuo1g pouDieamp Jo 1>t91q
ud BER ROY ‘OEE >! Aue soy asp ie Spout ev qeyy sollpaymouyge sowie FPATY -o1

 

“Auuduiod oip tas uo elLyT szo}9R1UOD Jo pouisd sy SuLMp stone qo yous ype UY
01 sooude pus soXojdiua satura) so sodojdusa Auv 0} suq sojomyuog win AypOpYyLOS
Jo vonBtigo Au yousig 0} fol sy JOIDENUOD WHY spuEpUpLN oSfU JOVSUOD “paurNigo
Uasq sul ost pub Uolssossad stay JO) JaXojdiua yons Woy UOeZOITI Uo}U ssoudNo
cnet Ssojun ‘oyqnd os o1 oiqmman Ayeioust you ose royy so0;duo soUNOS U 30 sodupduuo
pag oc'2 ‘aseg 4 ug Jo siusiundop Jo s[eusieur Aun Aundwuod om ye asn so Audion ot) of sais UOD
vid 00-0 “gud 224 | ies Bunsg rou yi per WySnosg sou su 2orVAWOT joy) syuasodas JOLOLNIOD “MustWOATYy
Wes 90:4 ‘9102 ‘teat, SIP UAL YYUOS UF eto Jo OYA Joy YuoiuanUde Aun oUf JOIN JOU yLYS pur oI

Vid pee ‘DEO! 4 t posaqua you sey TST) 10 pty ut 3 4g pos b iH yes
Wid ove ‘802 'y, 8 Ampondosd souspyuos uy doay op juouoaSu Aue poral you yHas pus you op qwoweusy
va teat wees SIit JO SuUaL orp ju Jo SaucUUOpOd otp pun juoWsy sup yo Ar9ayop puv uonnooxo
via ote "nea ‘stad SAOPUUCD WI siUBUEM puy suasaaLoMNUOD TSI TRIG ‘6
BAY O38 ‘0102 ‘ALO
wiv uss "gree “ards *Auedwoy oy) Joy sopup syojowjueg Juruugyiod yo ossnos Assuipso
vid eye ‘pice ioe Out ut Aressonau oq Aut su ydgoxa ‘Ajyua to uosuod Auy so tjotiag ap soy 40 sosodund uno
Wid a5:2. ‘D108 "the | SAMIWIWOD Joy uoHTUUGyU Aryjatdoud so pusUIpYUOS yons AUT JO as out Jo ‘AyNd
vied E90 '9103 ‘OLA 40 wosiad Luv 0) Muedivod sip Jo sound ssouisng 30 “owoysna yuays Aun to ‘Aurdwio5
Wey at OU ae dy Jo ssousstg a4 07 Tunes uopMunOpU Assoudord Jo juUDPYyOS Aun osu;sqip 1Ou
HAs pus douspyuoe jours ur daoy {far Aol9eNUOD ‘uoLjoUlULD sit aoye pus Kuddwo0’ oy)
£q juawaiudus szonnuog Raunp ipog ‘souny yu ay -AIPUNUSpUGD *y

 

 

‘ 3

f Jo winspaur aiqisuny # U1 poypoqusa st up Fusoasay 94

Jo Aun jo vopanpordas Aue 10 Suyo8atoy ayy jo Aue ayes you jpiay puu ‘Aurdiiog aij year

WON ssoju0y o} so Apotosg jonjooyjojuy Auw of Suyurvpod aampeu Aue so spooyeu

yO pus miep ‘suesBord sodiwos ‘suoneoyroods ‘oynuuoy ‘syuudoniy ‘sSupcup

Lae ae : thee yee an ann in AiO yb Aion eM Jaana stasrag 4 AOL WAHATARt

 

17-cv-04327-LLS-RWL_ Document 136-12 Filed 04/30/20 age 14 of 18

 

 

 

uhuneuay (5 KING RS

 

 

: afer o08a) pt wb wowoastiy soravnueg vaUoiavEy Mey
SO erie wiilini a ane SE OOO Gi MOpuRA FOOL OH MOI TE “ONS mojaond

none mans Wag marty WY 114 (908 02 A hertany Nedig pata

Case 1

f . : \
C o, ,
Case 1:17-cv-04327-LLS-RWL Document 136-12 Filed 04/30/20 Page 15 of 18

EXHIBIT G
-LLS-RWL Document 136-12 Filed 04/30/20 Page 16 of 18

 

JOEIEYO BIQeMo]yy

17-Cv-04327

Case 1

40 QO'OLS JO 89} B 40) SNJEIg BAaIAL UES NOA “aaj 2 JOy BTQUNEAB S| UOyeWIS}Uj

002-999-208
do 3a
SSMS

  

AMH ‘IWLSVOD 2694
"ON! ‘SHOIAWSS SSANISNG GUYAUVH

AYVMV1SG oNSaU6Eg
Auedwoy

[eseuagy Ayiqery
pay uy y

 

O11 'SSYNLNSA WAIVG

     

¥

 

(AAAAyppyuitu) |

LLOZIEWZ BLASbeS

ONIGNVLS JOOS AO LNSWALVLS V LON SI SIHL

jeuonppy

 

 

siejyeq Aus

 

 

 

S}Ualwnoog Jo uojEanuUAUINY {9 saynsody ‘suopeayIiec
AuUW ssauisng vay B Woy O} AAO.
isanbay eB Bupytuqns

Snag ayesodsoges

suaby paseis|6ay,

S880 JO BAJO

SaajAjag payipadxs

SOxXB}

899.4 nue SUO4 OOF

saa, ayesadios

SUNOY BYRIOTIO“

NOLAN ON!

ABAING @d1AI08 JaWOISNS
SIEOYINSD STEpIEA
snes

yoleag AUS

uo easay Blues,
AUIUD SAB") QJEVARIaC
SOON Alls

saxel Atg

S39IANSS

UO}}8907) BAPE

Sp yoRjuos

SHUT] POEPSe
suonsany juanbals
woosseay,

Jay18"] sArejas99g
Anuaby ynogy
SWOH

SudeIAdIOD jo UOISIAIG :072)5 jo JUaWRd|G
Case 1:17-cv-04327-LLS-RWL Document 136-12 Filed 04/30/20 Page 17 of 18

 

7 Exhibit 77 -
Case 1:17-cv-04327-LLS-RWL Document 136-12 Filed 04/30/20 Page 18 of 18

 

(wa ph (UI / SJUSLUBAOLY asnoW Tl qiamemmm LG iu]W / Seyojshey (Ey
adAys suoyeoyddy Gd
( Adeyleuueug ‘yur \poddng sewoysng Aidey jeuueUD

WY LEGO TZLOZ *E unt
aoeBeg ujueysuoy

 

 

og obreceus n odAy
Bathe OA

DUNN DOA OAL HA,

ieyt 40s 07 urows upp "hoy

F . 1 t
QUO Usa BUpiOM UOad G4,1O) ® Lowy &

May e
“Au8U020 NO Ly TOYSEsEd HEOUT INOE tof WEED | youToNg AUS Ki

OS oured epg,
3

yur “
WOH spn mmr

O4RU OF loNded UMS Au fo Ine +x) OUI Gupuods wu ‘dn ye any 106 0} or{suOdEO YY “PHU Pet eet ool as
“usoods mdawiongyy

99 01 posuU IVA IDE JaiROUn ag gi auoyuau Uy &e} pavimtwuerren @
NWO PANG eae]

wea

gy
Wosuag Ape ooIg scogzouzsoges ee

Gayroany

URUIND PIAUG

 

“4 ®
8 wee ates,

A ubwrBUaR 65 ON Gee it ay xd won suv £B ; xn e000 1% an rN Ba ogy bums xD YE “sae 9° au Ww ow

BD Anbem Ween tm tue SO OOO GOH MOpUIAN  eligneaAUED WauNeS Hea WS wa Baa ."

debery marry hibee ONS WN 11 4" fuad MOE 4 larg Lobe see

 
